
	

114 HR 750 IH: Family Care Savings Act
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 750
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2015
			Mr. McHenry (for himself and Ms. Meng) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase the amount excluded from gross income for
			 employer-provided dependent care assistance.
	
	
 1.Short titleThis Act may be cited as the Family Care Savings Act. 2.Increase in exclusion from gross income for employer-provided dependent care assistance (a)In generalSection 129(a)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $5,000 ($2,500 and inserting $10,000 (50 percent of such amount.
 (b)Inflation adjustmentSection 129(a)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
 (D)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2015, the $10,000 amount contained in subparagraph (A) shall be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of
			 $50..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.  